Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 1 of 11




                       Exhibit G
                                                                                                                                                                                           Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 2 of 11




From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Saturday, February 6, 2021 3:04 PM
To: John Karin <jkarin@cravath.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; benh@hbsslaw.com; bens@hbsslaw.com;
byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps <epic-mobileapps@cravath.com>; robl@hbsslaw.com;
ronnie@hbsslaw.com; tedw@hbsslaw.com
Subject: RE: Apple App Cases -- Identification of Data
John, pleas e s ee below a lis t of no n-cus todial docu ments t hat Ap ple has prod uced in res pons e t o the R eques ts for Prod uction lis ted bel ow. IAP ( Reques t N o. 5) Apple has no res pons ive documen ts becaus e




                                                      External (elazarus@gibsondunn.com)
                                                                                                                                                                                                                                                      Report This Email FAQ

John, please see below a list of non-custodial documents that Apple has produced in response to the Requests for
Production listed below.

                                                •                                               IAP (Request No. 5)
                                                                                                    o Apple has no responsive documents because it does not track costs or revenue as associated with the
                                                                                                        IAP software (as defined in your request); however, for financial data that reflects costs that Apple
                                                                                                        incurs in creating and maintaining developer tools and revenues collected in connection with in-app
                                                                                                        purchases, see the documents listed under Request Nos. 7-8 below.
                                                •                                               macOS App Store and iOS App Store (Request Nos. 7-8)
                                                                                                    o APL-APPSTORE_08856865
                                                                                                    o APL-APPSTORE_08856866
                                                                                                    o APL-APPSTORE_08856867
                                                                                                    o APL-APPSTORE_08856864
                                                                                                    o APL-APPSTORE_09806205
                                                                                                    o APL-APPSTORE_09814098
                                                                                                    o APL-APPSTORE_09814097
                                                                                                    o APL-APPSTORE_09814099
                                                                                                    o APL-APPSTORE_10332891
                                                                                                    o APL-APPSTORE_10334265
                                                                                                    o APL-APPSTORE_10340797
                                                •                                               Developer tools (Request Nos. 9, 53)
                                                                                                    o Apple has no responsive documents because it does not track costs or revenue as associated with
                                                                                                        developer tools; however, for financial data that reflects costs that Apple incurs in creating and
                                                                                                        maintaining developer tools and revenues collected in connection with App Store transactions, see the
                                                                                                        documents listed under Request Nos. 7-8 above.
                                                •                                               Customer lifetime value and lifespan (Request Nos. 12-14)
                                                                                                    o APL-APPSTORE_10337762
                                                                                                    o APL-APPSTORE_10338845
                                                                                                    o APL-APPSTORE_10339734
                                                                                                    o APL-APPSTORE_10340651
                                                                                                    o APL-APPSTORE_10340659
                                                                                                    o APL-APPSTORE_10336676
                                                                                                    o APL-APPSTORE_10337072
                                                                                                    o APL-APPSTORE_10337396
                                                                                                    o APL-APPSTORE_10340283
                                                                                                    o APL-APPSTORE_10340366
                                                                                                                                                                                                                                  1
           Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 3 of 11

•   Third-party settlement providers (Request Nos. 18-19)
        o APL-EG_06597412
        o APL-EG_06597449
        o APL-EG_06597453
        o APL-EG_06597454
        o APL-EG_06597460
        o APL-EG_06597467
        o APL-EG_06597469
        o APL-EG_06597471
        o APL-EG_06597505
        o APL-EG_06597551
        o APL-EG_06597607
        o APL-EG_06597608
        o APL-EG_06597611
        o APL-EG_06597644
        o APL-EG_06597704
•   Active Apple devices and Apple’s “installed base” (Request Nos. 25, 31)
        o APL-APPSTORE_10340283
        o APL-APPSTORE_10340366
        o APL-APPSTORE_10337762
        o APL-APPSTORE_10338365
        o APL-APPSTORE_10338528
        o APL-APPSTORE_10338631
        o APL-APPSTORE_10338279
        o APL-APPSTORE_10337719
        o APL-APPSTORE_10340438
        o APL-APPSTORE_10340578
        o APL-APPSTORE_10337976
        o APL-APPSTORE_10338698
        o APL-APPSTORE_10338845
        o APL-APPSTORE_10339469
        o APL-APPSTORE_10339734
        o APL-APPSTORE_10340651
        o APL-APPSTORE_10336676
        o APL-APPSTORE_10337072
        o APL-APPSTORE_10337320
        o APL-APPSTORE_10337396
•   Apple customers who own or use multiple Apple products (Request Nos. 26-28)
        o APL-EG_06596359
        o APL-EG_06596363
        o APL-EG_06596446
        o APL-EG_06596452
        o APL-APPSTORE_10337719
        o APL-APPSTORE_10340438
        o APL-APPSTORE_10340578
        o APL-APPSTORE_10337762
        o APL-APPSTORE_10337850
        o APL-APPSTORE_10337976
        o APL-APPSTORE_10338255
        o APL-APPSTORE_10338279
        o APL-APPSTORE_10338528
        o APL-APPSTORE_10338698

                                                    2
                  Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 4 of 11

              oAPL-APPSTORE_10338845
              oAPL-APPSTORE_10339308
              oAPL-APPSTORE_10339469
              oAPL-APPSTORE_10339674
              oAPL-APPSTORE_10339734
              oAPL-APPSTORE_10336676
              oAPL-APPSTORE_10337072
              oAPL-APPSTORE_10337396
    •   Impact of App Store Small Business Program on Apple financials (Request No. 79)
           o Apple continues to investigate what non-privileged non-custodial documents are available to be
               produced in response to this Request.


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Friday, February 5, 2021 6:47 PM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Cc: Yang, Betty X. <BYang@gibsondunn.com>; *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>;
benh@hbsslaw.com; bens@hbsslaw.com; byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps <epic-
mobileapps@cravath.com>; robl@hbsslaw.com; ronnie@hbsslaw.com; tedw@hbsslaw.com
Subject: RE: Apple App Cases -- Identification of Data

[External Email]
That works, Eli. Thank you.

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Friday, February 5, 2021 9:13 PM
To: John Karin <jkarin@cravath.com>
Cc: Yang, Betty X. <BYang@gibsondunn.com>; *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>;
benh@hbsslaw.com; bens@hbsslaw.com; byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps <epic-
mobileapps@cravath.com>; robl@hbsslaw.com; ronnie@hbsslaw.com; tedw@hbsslaw.com
Subject: RE: Apple App Cases -- Identification of Data


Thanks, John. We’d propose to do the exchange at noon PT. Does that work on your end?
Regards,
Eli
                                                         3
               Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 5 of 11



Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Friday, February 5, 2021 12:24 PM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Cc: Yang, Betty X. <BYang@gibsondunn.com>; *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>;
benh@hbsslaw.com; bens@hbsslaw.com; byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps <epic-
mobileapps@cravath.com>; robl@hbsslaw.com; ronnie@hbsslaw.com; tedw@hbsslaw.com
Subject: Re: Apple App Cases -- Identification of Data

[External Email]
Sure. Would 9 a.m. PT on Saturday work? Thank you, Eli.

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

On Feb 5, 2021, at 2:55 PM, Lazarus, Eli M. <ELazarus@gibsondunn.com> wrote:


Thanks, John. We propose exchanging lists on Saturday.


Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Wednesday, February 3, 2021 4:17 PM
To: Lazarus, Eli M. <ELazarus@gibsondunn.com>; Yang, Betty X. <BYang@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; benh@hbsslaw.com; bens@hbsslaw.com;
Byrd@whafh.com; dejong@whafh.com; Epic Mobile Apps <epic-mobileapps@cravath.com>; robl@hbsslaw.com;
ronnie@hbsslaw.com; tedw@hbsslaw.com
Subject: RE: Apple App Cases -- Identification of Data

[External Email]
                                                          4
                Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 6 of 11

Eli,

Could you please advise as to when Apple will be prepared to exchange lists of Bates numbers, as described in my email
below?

Thank you.

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

From: John Karin
Sent: Sunday, January 31, 2021 10:46 PM
To: 'ELazarus@gibsondunn.com' <ELazarus@gibsondunn.com>; 'BYang@gibsondunn.com' <BYang@gibsondunn.com>
Cc: 'AppleAppStoreDiscovery@gibsondunn.com' <AppleAppStoreDiscovery@gibsondunn.com>; 'benh@hbsslaw.com'
<benh@hbsslaw.com>; 'bens@hbsslaw.com' <bens@hbsslaw.com>; 'Byrd@whafh.com' <Byrd@whafh.com>;
'dejong@whafh.com' <dejong@whafh.com>; 'epic-mobileapps@cravath.com' <epic-mobileapps@cravath.com>;
'robl@hbsslaw.com' <robl@hbsslaw.com>; 'ronnie@hbsslaw.com' <ronnie@hbsslaw.com>; 'tedw@hbsslaw.com'
<tedw@hbsslaw.com>
Subject: RE: Apple App Cases -- Identification of Data

Eli,

Epic is prepared to provide a list of the non-custodial documents and data produced to date in response to the RFPs
identified in your email below (except Apple’s RFP No. 52 for which Epic has not located any responsive documents), in
exchange for a list of the non-custodial documents and data produced to date in response to the RFPs identified in my
email below (except for Epic’s RFP No. 5). Is Apple prepared to exchange lists at 9 p.m. PT today?

Epic reserves all rights with respect to RFP No. 5.

Thank you.

John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

From: ELazarus@gibsondunn.com <ELazarus@gibsondunn.com>
Sent: Thursday, January 21, 2021 3:36 AM
To: jkarin@cravath.com; BYang@gibsondunn.com
Cc: AppleAppStoreDiscovery@gibsondunn.com; benh@hbsslaw.com; bens@hbsslaw.com; Byrd@whafh.com;
dejong@whafh.com; epic-mobileapps@cravath.com; robl@hbsslaw.com; ronnie@hbsslaw.com; tedw@hbsslaw.com
Subject: RE: Apple App Cases -- Identification of Data




                                                           5
                 Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 7 of 11

John: yes, we’ll identify the non-custodial material we agreed to produce in response to the RFPs in your list
below. That list largely reflects RFPs as to which Apple agreed to search for and produce materials from non-custodial
sources, but Apple has nothing responsive to RFP 5.

But Apple will do this only if Epic agrees to do the same with respect to the following RFPs, in response to which Epic
agreed to search and produce from non-custodial sources:
    • App names, prices, availability, and downloads (RFP 3)
    • In-app product names, prices, availability, and downloads (RFP 4)
    • Agreements with other platforms (RFP 14, RFP 22, RFP 118)
    • Commissions paid to digital content stores (RFP 17)
    • Revenues from digital content stores (RFP 46)
    • Fortnite downloads on Android (RFP 44)
    • Transactions through Samsung IAP vs Epic Direct (RFP 45)
    • Fortnite user-level data (RFP 64)
    • Cumulative user data by platform (RFP 65)
    • Fortnite transactional data (RFP 74)
    • Review guidelines for Epic Games Store (RFP 53)
    • Harmful apps downloaded from the Epic Games Store (RFP 52)
    • Games on EGS and their pricing (RFP 56)
    • EGS commissions and revenues (RFP 60)
    • Relationship between Epic and affiliates (RFP 76)

Please confirm Epic’s agreement with the above.

Thanks,
Eli



Eli Lazarus

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Friday, January 15, 2021 8:53 AM
To: Yang, Betty X. <BYang@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Ben Harrington <benh@hbsslaw.com>;
bens@hbsslaw.com; Byrd, Rachele <Byrd@whafh.com>; DeJong, Brittany <dejong@whafh.com>; Epic Mobile Apps
<epic-mobileapps@cravath.com>; robl@hbsslaw.com; ronnie@hbsslaw.com; Ted Wojcik (tedw@hbsslaw.com)
<tedw@hbsslaw.com>
Subject: RE: Apple App Cases -- Identification of Data

[External Email]
Apple Counsel,

Could you please let us know about these issues today? We can add these issues to the agenda for today's meet and
confer, but we need resolution promptly to determine whether it is necessary to brief these issues for the hearing next

                                                             6
                Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 8 of 11
week.

Thank you.


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:       John Karin/NYC/Cravath
To:      "Yang, Betty X." <BYang@gibsondunn.com>
Cc:      "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>, "Ben Harrington" <benh@hbsslaw.com>,
"bens@hbsslaw.com" <bens@hbsslaw.com>, "Byrd, Rachele" <Byrd@whafh.com>, "DeJong, Brittany" <dejong@whafh.com>, "Epic
Mobile Apps" <epic-mobileapps@cravath.com>, "robl@hbsslaw.com" <robl@hbsslaw.com>, "ronnie@hbsslaw.com"
<ronnie@hbsslaw.com>, "Ted Wojcik (tedw@hbsslaw.com)" <tedw@hbsslaw.com>
Date:      01/14/2021 12:23 AM
Subject:      RE: Apple App Cases -- Identification of Data




Betty,

Epic has a different recollection of what transpired at the meet and confer on January 7, 2021.

With respect to Epic's interrogatories, Apple promised to send a letter by January 11, 2021. We have not received this
letter. Does Apple still intend to send it? Apple also committed to amend its responses to Epic’s Interrogatory Nos. 3, 8,
10 and 12 (and potentially 6). Does Apple have any clarity on its timeline?

The parties also discussed other topics at the end of the meet and confer. With respect to the identification of non-
custodial data, Apple did acknowledge that it would be more expedient for the parties to identify data by Bates number. Is
it now Apple's position that it will refuse to identify by Bates number the data requested in my email below? With respect
to Epic's RFPs concerning the App Store Small Business Program and the game streaming guidelines, Apple stated that it
would confirm in writing by January 8, 2021 that it would produce responsive documents and provide the names of the
relevant custodians. Does Apple still intend to follow through?

Thank you.


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:     "Yang, Betty X." <BYang@gibsondunn.com>
To:    "John Karin" <jkarin@cravath.com>, "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>
Cc:    "Ben Harrington" <benh@hbsslaw.com>, "bens@hbsslaw.com" <bens@hbsslaw.com>, "Byrd, Rachele" <Byrd@whafh.com>,
"DeJong, Brittany" <dejong@whafh.com>, "Epic Mobile Apps" <epic-mobileapps@cravath.com>, "robl@hbsslaw.com"
<robl@hbsslaw.com>, "ronnie@hbsslaw.com" <ronnie@hbsslaw.com>, "Ted Wojcik (tedw@hbsslaw.com)" <tedw@hbsslaw.com>
                                                             7
                 Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 9 of 11
Date:      01/12/2021 10:40 AM
Subject:     RE: Apple App Cases -- Identification of Data




John,

We did not reach any agreements about—or even discuss—Apple’s responses to Epic’s RFPs on the January 7, 2021
meet and confer. As you are aware, that meet and confer was scheduled to discuss Apple’s responses to Epic’s
interrogatories. On that call, Yonatan asked whether Apple would agree to provide Bates numbers for any interrogatory
responses in which Apple relied on Rule 33(d). Although Apple’s responses to Epic’s interrogatories do not in fact rely
on Rule 33(d), we agreed to supplement Apple’s interrogatory responses with Bates numbers in the instances in which
the responses referred to Apple’s document production. We will provide those supplemental interrogatory responses in
the near future.

Regards,
Betty X. Yang
Of Counsel


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3226 • Fax +1 214.571.2968
BYang@gibsondunn.com • www.gibsondunn.com

From: John Karin <jkarin@cravath.com>
Sent: Sunday, January 10, 2021 4:20 PM
To: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Cc: Ben Harrington <benh@hbsslaw.com>; bens@hbsslaw.com; Byrd, Rachele <Byrd@whafh.com>; DeJong, Brittany
<dejong@whafh.com>; Epic Mobile Apps <epic-mobileapps@cravath.com>; robl@hbsslaw.com; ronnie@hbsslaw.com;
Ted Wojcik (tedw@hbsslaw.com) <tedw@hbsslaw.com>
Subject: Re: Apple App Cases -- Identification of Data

[External Email]
Apple Counsel,

Consistent with the parties’ agreement during the meet and confer on January 7, 2021, could you please identify by Bates
number the data that Apple has produced from non-custodial sources in response to the RFPs in my below email?

Thank you.


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)




From:     John Karin/NYC/Cravath
To:    "*** GDC EpicLitTeam" <AppleAppStoreDiscovery@gibsondunn.com>
Cc:    Epic Mobile Apps@Cravath, "Byrd, Rachele" <Byrd@whafh.com>, "DeJong, Brittany" <dejong@whafh.com>, "Rob Lopez"
<robl@hbsslaw.com>, "Ben Siegel (bens@hbsslaw.com)" <bens@hbsslaw.com>, "Ben Harrington" <benh@hbsslaw.com>,
ronnie@hbsslaw.com, "Ted Wojcik (tedw@hbsslaw.com)" <tedw@hbsslaw.com>
                                                             8
                  Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 10 of 11
Date:       01/04/2021 05:22 PM
Subject:      Apple App Cases -- Identification of Data




Apple Counsel,

Epic proposes that the parties identify by Bates number the data produced from non-custodial sources in response to
other parties' RFPs. Epic would like Apple to identify by Bates number the data that Apple has produced from non-
custodial sources in response to the following RFPs:

    •      IAP (Request No. 5)
    •      macOS App Store and iOS App Store (Request Nos. 7-8)
    •      Developer tools (Request Nos. 9, 53)
    •      Usage metrics for apps (Request No. 11)
    •      Customer lifetime value and lifespan (Request Nos. 12-14)
    •      Third-party settlement providers (Request Nos. 18-19)
    •      Active Apple devices and Apple's "installed base" (Request Nos. 25, 31)
    •      Apple customers who own or use multiple Apple products (Request Nos. 26-28)
    •      Impact of App Store Small Business Program on Apple financials (Request No. 79)


To the extent that Apple has not yet produced data responsive to these RFPs, Epic asks that Apple identify such data as
they are produced.

Epic is willing to reciprocate upon request by Apple. Epic believes all parties and their respective experts would benefit
from prompt identification of data.

Best,


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on which you received
it.


This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete
this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
privacy policy.




                                                              9
               Case 4:20-cv-05640-YGR Document 338-7 Filed 02/14/21 Page 11 of 11

This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on which you received
it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                            10
